
	
		I
		111th CONGRESS
		1st Session
		H. R. 3483
		IN THE HOUSE OF REPRESENTATIVES
		
			July 31, 2009
			Mr. Heller introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means, and in addition to the Committee on
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To reform the medical liability system, improve access to
		  health care for rural and indigent patients, enhance access to affordable
		  prescription drugs, and for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Steps Toward Access and Reform Act of
			 2009 or the STAR Act of
			 2009.
			(b)Table of
			 contentsThe table of
			 contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Title I—MEDICAL LIABILITY REFORM
					Sec. 101. Encouraging speedy resolution of claims.
					Sec. 102. Compensating patient injury.
					Sec. 103. Maximizing patient recovery.
					Sec. 104. Additional collateral source benefits.
					Sec. 105. Punitive damages.
					Sec. 106. Authorization of payment of future damages to
				claimants in health care lawsuits.
					Sec. 107. Effect on other laws.
					Sec. 108. State flexibility and protection of States’
				rights.
					Sec. 109. Applicability; effective date.
					Sec. 110. Sense of Congress.
					Sec. 111. Definitions.
					Title II—IMPROVING ACCESS FOR RURAL AND INDIGENT
				PATIENTS
					Sec. 201. Improving access for rural and indigent
				patients.
					Title III—PROMOTING AFFORDABLE PRESCRIPTION DRUGS BY DEFINING
				OBJECTIVES IN NEGOTIATION OF TRADE AGREEMENTS 
					Sec. 301. Promoting affordable prescription drugs by defining
				objectives in negotiation of trade agreements.
					Title IV—Encouraging Preventative Care
					Sec. 401. Encouraging preventative care.
				
			IMEDICAL LIABILITY
			 REFORM
			101.Encouraging
			 speedy resolution of claimsThe time for the commencement of a health
			 care lawsuit shall be 3 years after the date of manifestation of injury or 1
			 year after the claimant discovers, or through the use of reasonable diligence
			 should have discovered, the injury, whichever occurs first. In no event shall
			 the time for commencement of a health care lawsuit exceed 3 years after the
			 date of manifestation of injury unless tolled for any of the following—
				(1)upon proof of
			 fraud;
				(2)intentional
			 concealment; or
				(3)the presence of a
			 foreign body, which has no therapeutic or diagnostic purpose or effect, in the
			 body of the injured person.
				Actions by a
			 minor shall be commenced within 3 years from the date of the alleged
			 manifestation of injury except that actions by a minor under the full age of 6
			 years shall be commenced within 3 years of manifestation of injury or prior to
			 the minor’s 8th birthday, whichever provides a longer period. Such time
			 limitation shall be tolled for minors for any period during which a parent or
			 guardian and a health care provider or health care organization have committed
			 fraud or collusion in the failure to bring an action on behalf of the injured
			 minor.102.Compensating
			 patient injury
				(a)Unlimited Amount
			 of Damages for Actual Economic Losses in Health Care LawsuitsIn
			 any health care lawsuit, nothing in this title shall limit a claimant’s
			 recovery of the full amount of the available economic damages, notwithstanding
			 the limitation in
			 subsection (b).
				(b)Additional
			 Noneconomic DamagesIn any health care lawsuit, the amount of
			 noneconomic damages, if available, shall not exceed $250,000, regardless of the
			 number of parties against whom the action is brought or the number of separate
			 claims or actions brought with respect to the same injury.
				(c)No Discount of
			 Award for Noneconomic DamagesFor purposes of applying the
			 limitation in
			 subsection (b), future noneconomic damages
			 shall not be discounted to present value. The jury shall not be informed about
			 the maximum award for noneconomic damages. An award for noneconomic damages in
			 excess of $250,000 shall be reduced either before the entry of judgment, or by
			 amendment of the judgment after entry of judgment, and such reduction shall be
			 made before accounting for any other reduction in damages required by law. If
			 separate awards are rendered for past and future noneconomic damages and the
			 combined awards exceed $250,000, the future noneconomic damages shall be
			 reduced first.
				(d)Fair Share
			 RuleIn any health care lawsuit, each party shall be liable for
			 that party’s several share of any damages only and not for the share of any
			 other person. Each party shall be liable only for the amount of damages
			 allocated to such party in direct proportion to such party’s percentage of
			 responsibility. Whenever a judgment of liability is rendered as to any party, a
			 separate judgment shall be rendered against each such party for the amount
			 allocated to such party. For purposes of this section, the trier of fact shall
			 determine the proportion of responsibility of each party for the claimant’s
			 harm.
				103.Maximizing
			 patient recovery
				(a)Court
			 Supervision of Share of Damages Actually Paid to ClaimantsIn any
			 health care lawsuit, the court shall supervise the arrangements for payment of
			 damages to protect against conflicts of interest that may have the effect of
			 reducing the amount of damages awarded that are actually paid to claimants. In
			 particular, in any health care lawsuit in which the attorney for a party claims
			 a financial stake in the outcome by virtue of a contingent fee, the court shall
			 have the power to restrict the payment of a claimant’s damage recovery to such
			 attorney, and to redirect such damages to the claimant based upon the interests
			 of justice and principles of equity. In no event shall the total of all
			 contingent fees for representing all claimants in a health care lawsuit exceed
			 the following limits:
					(1)40 percent of the
			 first $50,000 recovered by the claimants.
					(2)331/3
			 percent of the next $50,000 recovered by the claimants.
					(3)25 percent of the
			 next $500,000 recovered by the claimants.
					(4)15 percent of any
			 amount by which the recovery by the claimants is in excess of $600,000.
					(b)ApplicabilityThe
			 limitations in this section shall apply whether the recovery is by judgment,
			 settlement, mediation, arbitration, or any other form of alternative dispute
			 resolution. In a health care lawsuit involving a minor or incompetent person, a
			 court retains the authority to authorize or approve a fee that is less than the
			 maximum permitted under this section. The requirement for court supervision in
			 the first two sentences of
			 subsection (a) applies only in civil
			 actions.
				104.Additional
			 collateral source benefitsIn
			 any health care lawsuit involving injury or wrongful death, any party may
			 introduce evidence of collateral source benefits. If a party elects to
			 introduce such evidence, any opposing party may introduce evidence of any
			 amount paid or contributed or reasonably likely to be paid or contributed in
			 the future by or on behalf of the opposing party to secure the right to such
			 collateral source benefits. No provider of collateral source benefits shall
			 recover any amount against the claimant or receive any lien or credit against
			 the claimant’s recovery or be equitably or legally subrogated to the right of
			 the claimant in a health care lawsuit involving injury or wrongful death. This
			 section shall apply to any health care lawsuit that is settled as well as a
			 health care lawsuit that is resolved by a fact finder. This section shall not
			 apply to section 1862(b) (42 U.S.C. 1395y(b)) or section 1902(a)(25) (42 U.S.C.
			 1396a(a)(25)) of the Social Security
			 Act.
			105.Punitive
			 damages
				(a)In
			 GeneralPunitive damages may, if otherwise permitted by
			 applicable State or Federal law, be awarded against any person in a health care
			 lawsuit only if it is proven by clear and convincing evidence that such person
			 acted with malicious intent to injure the claimant, or that such person
			 deliberately failed to avoid unnecessary injury that such person knew the
			 claimant was substantially certain to suffer. In any health care lawsuit where
			 no judgment for compensatory damages is rendered against such person, no
			 punitive damages may be awarded with respect to the claim in such lawsuit. No
			 demand for punitive damages shall be included in a health care lawsuit as
			 initially filed. A court may allow a claimant to file an amended pleading for
			 punitive damages only upon a motion by the claimant and after a finding by the
			 court, upon review of supporting and opposing affidavits or after a hearing,
			 after weighing the evidence, that the claimant has established by a substantial
			 probability that the claimant will prevail on the claim for punitive damages.
			 At the request of any party in a health care lawsuit, the trier of fact shall
			 consider in a separate proceeding—
					(1)whether punitive
			 damages are to be awarded and the amount of such award; and
					(2)the amount of
			 punitive damages following a determination of punitive liability.
					If a
			 separate proceeding is requested, evidence relevant only to the claim for
			 punitive damages, as determined by applicable State law, shall be inadmissible
			 in any proceeding to determine whether compensatory damages are to be
			 awarded.(b)Determining
			 Amount of Punitive Damages
					(1)Factors
			 consideredIn determining the amount of punitive damages, if
			 awarded, in a health care lawsuit, the trier of fact shall consider only the
			 following—
						(A)the severity of
			 the harm caused by the conduct of such party;
						(B)the duration of
			 the conduct or any concealment of it by such party;
						(C)the profitability
			 of the conduct to such party;
						(D)the number of
			 products sold or medical procedures rendered for compensation, as the case may
			 be, by such party, of the kind causing the harm complained of by the
			 claimant;
						(E)any criminal
			 penalties imposed on such party, as a result of the conduct complained of by
			 the claimant; and
						(F)the amount of any
			 civil fines assessed against such party as a result of the conduct complained
			 of by the claimant.
						(2)Maximum
			 awardThe amount of punitive damages, if awarded, in a health
			 care lawsuit may not exceed $250,000 or two times the amount of economic
			 damages awarded, whichever is greater. The jury shall not be informed of this
			 limitation.
					(c)No Punitive
			 Damages for Products That Comply With FDA Standards
					(1)In
			 general
						(A)No punitive
			 damages may be awarded against the manufacturer or distributor of a medical
			 product, or a supplier of any component or raw material of such medical
			 product, based on a claim that such product caused the claimant’s harm
			 where—
							(i)(I)such medical product was
			 subject to premarket approval, clearance, or licensure by the Food and Drug
			 Administration with respect to the safety of the formulation or performance of
			 the aspect of such medical product which caused the claimant’s harm or the
			 adequacy of the packaging or labeling of such medical product; and
								(II)such medical product was so approved,
			 cleared, or licensed; or
								(ii)such medical
			 product is generally recognized among qualified experts as safe and effective
			 pursuant to conditions established by the Food and Drug Administration and
			 applicable Food and Drug Administration regulations, including without
			 limitation those related to packaging and labeling, unless the Food and Drug
			 Administration has determined that such medical product was not manufactured or
			 distributed in substantial compliance with applicable Food and Drug
			 Administration statutes and regulations.
							(B)Rule of
			 constructionSubparagraph
			 (A) may not be construed as establishing the obligation of the
			 Food and Drug Administration to demonstrate affirmatively that a manufacturer,
			 distributor, or supplier referred to in such subparagraph meets any of the
			 conditions described in such subparagraph.
						(2)Liability of
			 health care providersA health care provider who prescribes, or
			 who dispenses pursuant to a prescription, a medical product approved, licensed,
			 or cleared by the Food and Drug Administration shall not be named as a party to
			 a product liability lawsuit involving such product and shall not be liable to a
			 claimant in a class action lawsuit against the manufacturer, distributor, or
			 seller of such product. Nothing in this paragraph prevents a court from
			 consolidating cases involving health care providers and cases involving
			 products liability claims against the manufacturer, distributor, or product
			 seller of such medical product.
					(3)PackagingIn
			 a health care lawsuit for harm which is alleged to relate to the adequacy of
			 the packaging or labeling of a drug which is required to have tamper-resistant
			 packaging under regulations of the Secretary of Health and Human Services
			 (including labeling regulations related to such packaging), the manufacturer or
			 product seller of the drug shall not be held liable for punitive damages unless
			 such packaging or labeling is found by the trier of fact by clear and
			 convincing evidence to be substantially out of compliance with such
			 regulations.
					(4)ExceptionParagraph
			 (1) shall not apply in any health care lawsuit in which—
						(A)a person, before
			 or after premarket approval, clearance, or licensure of such medical product,
			 knowingly misrepresented to or withheld from the Food and Drug Administration
			 information that is required to be submitted under the
			 Federal Food, Drug, and Cosmetic Act
			 (21 U.S.C. 301 et seq.) or section 351 of the Public Health Service Act (42 U.S.C. 262) that
			 is material and is causally related to the harm which the claimant allegedly
			 suffered; or
						(B)a person made an
			 illegal payment to an official of the Food and Drug Administration for the
			 purpose of either securing or maintaining approval, clearance, or licensure of
			 such medical product.
						106.Authorization
			 of payment of future damages to claimants in health care lawsuits
				(a)In
			 GeneralIn any health care lawsuit, if an award of future
			 damages, without reduction to present value, equaling or exceeding $50,000 is
			 made against a party with sufficient insurance or other assets to fund a
			 periodic payment of such a judgment, the court shall, at the request of any
			 party, enter a judgment ordering that the future damages be paid by periodic
			 payments. In any health care lawsuit, the court may be guided by the Uniform
			 Periodic Payment of Judgments Act promulgated by the National Conference of
			 Commissioners on Uniform State Laws.
				(b)ApplicabilityThis
			 section applies to all actions which have not been first set for trial or
			 retrial before the effective date of this Act.
				107.Effect on other
			 laws
				(a)Vaccine
			 Injury
					(1)To the extent that
			 title XXI of the Public Health Service
			 Act establishes a Federal rule of law applicable to a civil action
			 brought for a vaccine-related injury or death—
						(A)this title does
			 not affect the application of the rule of law to such an action; and
						(B)any rule of law
			 prescribed by this title in conflict with a rule of law of such title XXI shall
			 not apply to such action.
						(2)If there is an
			 aspect of a civil action brought for a vaccine-related injury or death to which
			 a Federal rule of law under title XXI of the Public Health Service Act does not apply, then
			 this title or otherwise applicable law (as determined under this title) will
			 apply to such aspect of such action.
					(b)Other Federal
			 LawExcept as provided in this section, nothing in this title
			 shall be deemed to affect any defense available to a defendant in a health care
			 lawsuit or action under any other provision of Federal law.
				108.State
			 flexibility and protection of States’ rights
				(a)Health Care
			 LawsuitsThe provisions governing health care lawsuits set forth
			 in this title preempt, subject to subsections (b) and (c), State law to the
			 extent that State law prevents the application of any provisions of law
			 established by or under this title. The provisions governing health care
			 lawsuits set forth in this title supersede chapter 171 of title 28, United
			 States Code, to the extent that such chapter—
					(1)provides for a
			 greater amount of damages or contingent fees, a longer period in which a health
			 care lawsuit may be commenced, or a reduced applicability or scope of periodic
			 payment of future damages, than provided in this title; or
					(2)prohibits the
			 introduction of evidence regarding collateral source benefits, or mandates or
			 permits subrogation or a lien on collateral source benefits.
					(b)Protection of
			 States’ Rights and Other Laws(1)Any issue that is not
			 governed by any provision of law established by or under this title (including
			 State standards of negligence) shall be governed by otherwise applicable State
			 or Federal law.
					(2)This title shall not preempt or
			 supersede any State or Federal law that imposes greater procedural or
			 substantive protections for health care providers and health care organizations
			 from liability, loss, or damages than those provided by this title or create a
			 cause of action.
					(c)State
			 FlexibilityNo provision of this title shall be construed to
			 preempt—
					(1)any State law
			 (whether effective before, on, or after the date of the enactment of this Act)
			 that specifies a particular monetary amount of compensatory or punitive damages
			 (or the total amount of damages) that may be awarded in a health care lawsuit,
			 regardless of whether such monetary amount is greater or lesser than is
			 provided for under this title, notwithstanding
			 section 104(a); or
					(2)any defense
			 available to a party in a health care lawsuit under any other provision of
			 State or Federal law.
					109.Applicability;
			 effective dateThis title
			 shall apply to any health care lawsuit brought in a Federal or State court, or
			 subject to an alternative dispute resolution system, that is initiated on or
			 after the date of the enactment of this Act, except that any health care
			 lawsuit arising from an injury occurring prior to the date of the enactment of
			 this Act shall be governed by the applicable statute of limitations provisions
			 in effect at the time the injury occurred.
			110.Sense of
			 CongressIt is the sense of
			 Congress that a health insurer should be liable for damages for harm caused
			 when it makes a decision as to what care is medically necessary and
			 appropriate.
			111.DefinitionsIn this title:
				(1)Alternative
			 dispute resolution system; ADRThe term alternative dispute
			 resolution system or ADR means a system that provides for
			 the resolution of health care lawsuits in a manner other than through a civil
			 action brought in a State or Federal court.
				(2)ClaimantThe
			 term claimant means any person who brings a title, including a
			 person who asserts or claims a right to legal or equitable contribution,
			 indemnity, or subrogation, arising out of a health care liability claim or
			 action, and any person on whose behalf such a claim is asserted or such an
			 action is brought, whether deceased, incompetent, or a minor.
				(3)Collateral
			 source benefitsThe term collateral source benefits
			 means any amount paid or reasonably likely to be paid in the future to or on
			 behalf of the claimant, or any service, product, or other benefit provided or
			 reasonably likely to be provided in the future to or on behalf of the claimant,
			 as a result of the injury or wrongful death, pursuant to—
					(A)any State or
			 Federal health, sickness, income-disability, accident, or workers’ compensation
			 law;
					(B)any health,
			 sickness, income-disability, or accident insurance that provides health
			 benefits or income-disability coverage;
					(C)any contract or
			 agreement of any group, organization, partnership, or corporation to provide,
			 pay for, or reimburse the cost of medical, hospital, dental, or
			 income-disability benefits; and
					(D)any other publicly
			 or privately funded program.
					(4)Compensatory
			 damagesThe term compensatory damages means
			 objectively verifiable monetary losses incurred as a result of the provision
			 of, use of, or payment for (or failure to provide, use, or pay for) health care
			 services or medical products, such as past and future medical expenses, loss of
			 past and future earnings, cost of obtaining domestic services, loss of
			 employment, and loss of business or employment opportunities, damages for
			 physical and emotional pain, suffering, inconvenience, physical impairment,
			 mental anguish, disfigurement, loss of enjoyment of life, loss of society and
			 companionship, loss of consortium (other than loss of domestic service),
			 hedonic damages, injury to reputation, and all other nonpecuniary losses of any
			 kind or nature. The term compensatory damages includes economic
			 damages and noneconomic damages, as such terms are defined in this
			 section.
				(5)Contingent
			 feeThe term contingent fee includes all
			 compensation to any person or persons which is payable only if a recovery is
			 effected on behalf of one or more claimants.
				(6)Economic
			 damagesThe term economic damages means objectively
			 verifiable monetary losses incurred as a result of the provision of, use of, or
			 payment for (or failure to provide, use, or pay for) health care services or
			 medical products, such as past and future medical expenses, loss of past and
			 future earnings, cost of obtaining domestic services, loss of employment, and
			 loss of business or employment opportunities.
				(7)Health care
			 lawsuitThe term health care lawsuit means any
			 health care liability claim concerning the provision of health care goods or
			 services or any medical product affecting interstate commerce, or any health
			 care liability action concerning the provision of health care goods or services
			 or any medical product affecting interstate commerce, brought in a State or
			 Federal court or pursuant to an alternative dispute resolution system, against
			 a health care provider, a health care organization, or the manufacturer,
			 distributor, supplier, marketer, promoter, or seller of a medical product,
			 regardless of the theory of liability on which the claim is based, or the
			 number of claimants, plaintiffs, defendants, or other parties, or the number of
			 claims or causes of action, in which the claimant alleges a health care
			 liability claim. Such term does not include a claim or action which is based on
			 criminal liability; which seeks civil fines or penalties paid to Federal,
			 State, or local government; or which is grounded in antitrust.
				(8)Health care
			 liability actionThe term health care liability
			 action means a civil action brought in a State or Federal court or
			 pursuant to an alternative dispute resolution system, against a health care
			 provider, a health care organization, or the manufacturer, distributor,
			 supplier, marketer, promoter, or seller of a medical product, regardless of the
			 theory of liability on which the claim is based, or the number of plaintiffs,
			 defendants, or other parties, or the number of causes of action, in which the
			 claimant alleges a health care liability claim.
				(9)Health care
			 liability claimThe term health care liability claim
			 means a demand by any person, whether or not pursuant to ADR, against a health
			 care provider, health care organization, or the manufacturer, distributor,
			 supplier, marketer, promoter, or seller of a medical product, including, but
			 not limited to, third-party claims, cross-claims, counter-claims, or
			 contribution claims, which are based upon the provision of, use of, or payment
			 for (or the failure to provide, use, or pay for) health care services or
			 medical products, regardless of the theory of liability on which the claim is
			 based, or the number of plaintiffs, defendants, or other parties, or the number
			 of causes of action.
				(10)Health care
			 organizationThe term health care organization means
			 any person or entity which is obligated to provide or pay for health benefits
			 under any health plan, including any person or entity acting under a contract
			 or arrangement with a health care organization to provide or administer any
			 health benefit.
				(11)Health care
			 providerThe term health care provider means any
			 person or entity required by State or Federal laws or regulations to be
			 licensed, registered, or certified to provide health care services, and being
			 either so licensed, registered, or certified, or exempted from such requirement
			 by other statute or regulation.
				(12)Health care
			 goods or servicesThe term health care goods or
			 services means any goods or services provided by a health care
			 organization, provider, or by any individual working under the supervision of a
			 health care provider, that relates to the diagnosis, prevention, or treatment
			 of any human disease or impairment, or the assessment or care of the health of
			 human beings.
				(13)Malicious
			 intent to injureThe term malicious intent to injure
			 means intentionally causing or attempting to cause physical injury other than
			 providing health care goods or services.
				(14)Medical
			 productThe term medical product means a drug,
			 device, or biological product intended for humans, and the terms
			 drug, device, and biological product
			 have the meanings given such terms in sections 201(g)(1) and 201(h) of the
			 Federal Food, Drug and Cosmetic Act (21 U.S.C. 321(g)(1) and (h)) and section
			 351(a) of the Public Health Service
			 Act (42 U.S.C. 262(a)), respectively, including any component or raw
			 material used therein, but excluding health care services.
				(15)Noneconomic
			 damagesThe term noneconomic damages means damages
			 for physical and emotional pain, suffering, inconvenience, physical impairment,
			 mental anguish, disfigurement, loss of enjoyment of life, loss of society and
			 companionship, loss of consortium (other than loss of domestic service),
			 hedonic damages, injury to reputation, and all other nonpecuniary losses of any
			 kind or nature.
				(16)Punitive
			 damagesThe term punitive damages means damages
			 awarded, for the purpose of punishment or deterrence, and not solely for
			 compensatory purposes, against a health care provider, health care
			 organization, or a manufacturer, distributor, or supplier of a medical product.
			 Punitive damages are neither economic nor noneconomic damages.
				(17)RecoveryThe
			 term recovery means the net sum recovered after deducting any
			 disbursements or costs incurred in connection with prosecution or settlement of
			 the claim, including all costs paid or advanced by any person. Costs of health
			 care incurred by the plaintiff and the attorneys’ office overhead costs or
			 charges for legal services are not deductible disbursements or costs for such
			 purpose.
				(18)StateThe
			 term State means each of the several States, the District of
			 Columbia, the Commonwealth of Puerto Rico, the Virgin Islands, Guam, American
			 Samoa, the Northern Mariana Islands, the Trust Territory of the Pacific
			 Islands, and any other territory or possession of the United States, or any
			 political subdivision thereof.
				IIIMPROVING ACCESS
			 FOR RURAL AND INDIGENT PATIENTS
			201.Improving
			 access for rural and indigent patients
				(a)Loan forgiveness
			 for primary care providers
					(1)In
			 generalThe Secretary of Health and Human Services shall carry
			 out a program of entering into contracts with eligible individuals under
			 which—
						(A)the individual agrees to serve for a period
			 of not less than 4 years as a primary care provider in a medically underserved
			 community (as defined in section 799B of the Public Health Service Act (42
			 U.S.C. 295p)); and
						(B)in consideration
			 of such service, the Secretary agrees to pay not more than $100,000 on the
			 principal and interest on the individual’s graduate educational loans.
						(2)EligibilityTo
			 be eligible to enter into a contract under subsection (1), an individual
			 must—
						(A)have a graduate degree in medicine,
			 osteopathic medicine, or another health profession from an accredited (as
			 determined by the Secretary of Health and Human Services) institution of higher
			 education; and
						(B)have practiced as
			 a primary care provider for a period (excluding any residency or fellowship
			 training period) of not less than 3 years in a medically underserved community
			 (as defined in section 799B of the Public Health Service Act (42 U.S.C.
			 295p)).
						(3)InstallmentsPayments
			 under this section may be made in installments of not more than $25,000 for
			 each year of service described in paragraph (1) (A).
					(4)Applicability of
			 certain provisionsThe provisions of subpart III of part D of
			 title III of the Public Health Service Act shall, except as inconsistent with
			 this section, apply to the program established under this section in the same
			 manner and to the same extent as such provisions apply to the National Health
			 Service Corps Loan Repayment Program established in such subpart.
					(b)Permitting State
			 designation of critical access hospitalsSection
			 1820(c)(2)(B)(i)(II) of the Social Security Act (42 U.S.C.
			 1395i–4(c)(2)(B)(i)(II)) is amended by inserting or on or after the date
			 of enactment of the Steps Toward Access and Reform Act of 2009 after
			 January 1, 2006,.
				(c)Patient fairness
			 and indigent care promotion
					(1)In
			 GeneralSection 166 of the Internal Revenue Code of 1986
			 (relating to bad debts) is amended by redesignating subsection (f) as
			 subsection (g) and by inserting after subsection (e) the following new
			 subsection:
						
							(f)Unpaid Medical
				Care Provided to Low-Income Individuals
								(1)In
				generalIn the case of a taxpayer to whom this subsection
				applies, the deduction under subsection (a) for worthless qualified medical
				care debt shall not be less than 75 percent of the taxpayer’s charge for such
				care.
								(2)Taxpayer to whom
				subsection appliesThis subsection shall apply to any taxpayer
				who is engaged in the trade or business of providing medical care other than as
				an employee and who used the cash receipts and disbursements method of
				accounting.
								(3)Qualified
				medical care debtFor
				purposes of this subsection, the term qualified medical care debt
				means any debt for medical care provided by the taxpayer to a low-income
				individual who is a citizen or legal resident of the United States.
								(4)Determination of
				chargeThe amount of the taxpayer’s charge which may be taken
				into account—
									(A)shall not exceed
				the amount of the charge that would be recognized for purposes of title XVIII
				of the Social Security Act, and
									(B)shall not include
				any amount for which the taxpayer is not entitled to reimbursement from the
				low-income individual.
									(5)Low-income
				individualFor purposes of
				this subsection, the term low-income individual means an
				individual who, at the time the medical care attributable to the debt is
				provided, has an annual household income below 135 percent of the poverty line
				(as defined in section 673 of the Community Services Block Grant Act (42 U.S.C.
				9902)) applicable to the size of the family involved, and is a citizen or legal
				resident of the United States.
								(6)Medical
				careFor purposes of this subsection, the term medical
				care has the meaning given to such term by section 213(d).
								(7)RegulationsThe
				Secretary shall prescribe such regulations as may be necessary or appropriate
				to carry out this section, including regulations providing for methods of
				establishing that an individual is a low-income individual for purposes of this
				section.
								
					(2)Effective
			 DateThe amendment made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
					IIIPROMOTING
			 AFFORDABLE PRESCRIPTION DRUGS BY DEFINING OBJECTIVES IN NEGOTIATION OF TRADE
			 AGREEMENTS 
			301.Promoting
			 affordable prescription drugs by defining objectives in negotiation of trade
			 agreements
				(a)In
			 GeneralSection 2102(a) of the Bipartisan Trade Promotion
			 Authority Act of 2002 (19 U.S.C. 3802(a)) is amended—
					(1)by striking
			 and at the end of paragraph (8);
					(2)by striking the
			 period at the end of paragraph (9) and inserting ; and;
			 and
					(3)by adding at the
			 end the following:
						
							(10)to avoid
				negotiating trade agreements that could restrict, or be interpreted to
				restrict, the access of consumers in the United States to pharmaceutical
				imports from countries with a pharmaceutical infrastructure that is equivalent,
				or superior, to that of the United States—
								(A)by or through the
				use and development of the doctrine of international patent exhaustion, as
				interpreted or applied by United States courts on the date of enactment of this
				Act; or
								(B)by making it a
				violation for the United States to enact legislation permitting pharmaceutical
				imports without the consent of patent owners when the products involved have
				been sold outside the United
				States.
								.
					(b)Certain
			 ProhibitionsNotwithstanding any other provision of law, the
			 United States Trade Representative—
					(1)may not enter into
			 a bilateral or multilateral trade agreement that, with respect to the
			 importation of pharmaceutical products without the consent of the patent
			 owners, includes provisions that are the same or similar to the provisions
			 of—
						(A)paragraph 2 of
			 Article 16.7 of the United States-Singapore Free Trade Agreement;
						(B)paragraph 4 of
			 Article 17.9 of the United States-Australia Free Trade Agreement; or
						(C)paragraph 4 of
			 Article 15.9 of the United States-Morocco Free Trade Agreement; and
						(2)may not, with
			 respect to the importation of pharmaceutical products without the consent of
			 the patent owners, negotiate an agreement or understanding with respect to any
			 of the provisions referred to in paragraph (1).
					IVEncouraging
			 Preventative Care
			401.Encouraging
			 preventative care
				(a)Mobile
			 mammography promotion
					(1)RefundsSection
			 6427 of the Internal Revenue Code of 1986 (relating to fuels not used for
			 taxable purposes) is amended by inserting after subsection (f) the following
			 new subsection:
						
							(g)Fuels Used in
				Mobile Mammography VehiclesExcept as provided in subsection (k),
				if any fuel on which tax was imposed by section 4041 or 4081 is used in any
				highway vehicle designed exclusively to provide mobile mammography services to
				patients within such vehicle, the Secretary shall pay (without interest) to the
				ultimate purchaser of such fuel an amount equal to the aggregate amount of the
				tax imposed on such
				fuel.
							.
					(2)Exemption From
			 Retail TaxSection 4041 of such Code is amended by adding at the
			 end the following new subsection:
						
							(n)Fuels Used in
				Mobile Mammography VehiclesNo tax shall be imposed under this
				section on any liquid sold for use in, or used in, any highway vehicle designed
				exclusively to provide mobile mammography services to patients within such
				vehicle.
							.
					(3)Effective
			 DateThe amendments made by this section shall take effect on the
			 date of the enactment of this Act.
					(b)Medicare lung
			 cancer early detectionSection 1834 of the Social Security Act
			 (42 U.S.C. 1395m) is amended—
					(1)in subsection
			 (b)(1)(B), by striking subsection (c)(1)(A) and inserting
			 subsections (c)(1)(A) and (n); and
					(2)by adding at the
			 end the following new subsection:
						
							(n)Payment for
				chest radiography services that use Computer Aided Detection technology for the
				early detection of lung cancer
								(1)In
				generalNotwithstanding any other provision of this part, with
				respect to chest radiography services (identified as of September 1, 2006, by
				HCPCS codes 71010, 71020, 71021, 71022, and 71030, and as subsequently modified
				by the Secretary) furnished on or after January 1, 2010, that use Computer
				Aided Detection technology for the early detection of lung cancer (as defined
				in paragraph (4)), the amount of payment shall be equal to—
									(A)with respect to
				the technical component of such services—
										(i)the amount of
				payment under the fee schedule established under section 1848 for such
				component for the year that would otherwise apply; plus
										(ii)the amount
				described in paragraph (2); and
										(B)with respect to
				the professional component of such services—
										(i)the amount of
				payment under the fee schedule established under section 1848 for such
				component for the year that would otherwise apply; plus
										(ii)the amount
				described in paragraph (3).
										(2)Amount described
				for technical componentThe amount described in this paragraph
				for services furnished—
									(A)during 2010 is
				$12; or
									(B)during a
				subsequent year is the amount established under this paragraph for the
				preceding year, increased by the update determined under section 1848(d) for
				the year.
									(3)Amount described
				for professional componentThe amount described in this paragraph
				for services furnished—
									(A)during 2010 is $4;
				and
									(B)during a
				subsequent year is the amount established under this paragraph for the
				preceding year increased by the update determined under section 1848(d) for the
				year.
									(4)Computer Aided
				Detection technology for the early detection of lung cancer
				definedIn this subsection,
				the term Computer Aided Detection technology for the early detection of
				lung cancer means a computer software technology which allows for the
				production of a digital chest x-ray image or the conversion of a chest x-ray
				into a digital image to be subsequently analyzed for early lung cancer nodules
				and which the Food and Drug Administration has granted approval or
				clearance.
								(5)New
				codesThe Secretary shall establish new codes for chest
				radiography services described in paragraph (1) in order to implement this
				subsection.
								.
					(c)Veterans travel
			 tax relief
					(1)In
			 generalPart VII of subchapter B of chapter I of the Internal
			 Revenue Code of 1986 (relating to additional itemized deductions for
			 individuals) is amended by redesignating section 224 as section 225, and by
			 inserting after section 223 the following new section:
						
							224.Travel expenses
				of veterans for health care at medical centers of the Department of Veterans
				Affairs
								(a)Allowance of
				DeductionIn the case of an individual, there shall be allowed as
				a deduction the qualified travel expenses for the taxable year.
								(b)Limitations
									(1)Dollar
				limitationThe amount allowed as a deduction under subsection (a)
				for a taxable year shall not exceed $400.
									(2)Limitation based
				on adjusted gross incomeThe
				amount allowable as a deduction under subsection (a) shall be reduced (but not
				below zero) by an amount which bears the same ratio to the amount so allowable
				(determined without regard to this paragraph but with regard to paragraph (1))
				as—
										(A)the amount (if
				any) by which the taxpayer’s adjusted gross income exceeds $75,000 ($150,000 in
				the case of a joint return), bears to
										(B)$10,000 ($20,000
				in the case of a joint return).
										(3)Adjustments for
				inflationIn the case of a
				taxable year beginning after 2009, each of the dollar amounts in paragraph (2)
				shall be increased by an amount equal to—
										(A)such dollar
				amount, multiplied by
										(B)the cost-of-living
				adjustment determined under section 1(f)(3) for the calendar year in which the
				taxable year begins, determined by substituting calendar year
				2008 for calendar year 1992 in subparagraph (B)
				thereof.
										If any
				amount as increased under the preceding sentence is not a multiple of $100,
				such amount shall be rounded to the nearest multiple of $100.(c)Qualified travel
				expensesFor purposes of this
				section—
									(1)In
				generalThe term qualified travel expenses means
				amounts paid for travel expenses of a veteran and a family member of the
				veteran to a medical center of the Department of Veterans Affairs for—
										(A)treatment relating
				to a service-connected disability, or
										(B)examination
				conducted by the Secretary of Veterans Affairs relating to a claim for
				disability compensation or pension under the laws administered by the Secretary
				of Veterans Affairs.
										(2)Reimbursements
				by Department of Veterans AffairsThe term qualified travel
				expenses does not include any travel expense which is reimbursed by the
				Department of Veterans Affairs or any other insurance plan.
									(3)LimitationTravel
				expenses incurred by a veteran shall not be taken into account under paragraph
				(1) unless—
										(A)the principal place of abode of the veteran
				is more than 25 miles from the medical center in which the treatment is
				provided or examination conducted, and
										(B)such medical
				center is the nearest medical center of the Department of Veterans Affairs to
				such place of abode.
										(4)Travel
				expensesThe term travel expenses includes
				transportation, food, and lodging.
									(d)Other
				definitionsFor purposes of this section—
									(1)VeteranThe term veteran has the
				meaning given such term by section 101(2) of title 38, United States
				Code.
									(2)Service-connected
				disabilityThe term
				service-connected disability has the meaning given such term under
				section 101(13) of such Code.
									(3)Family
				memberThe members of an
				individual’s family shall be determined under section 4946(d); except that such
				members also shall include the brothers and sisters (whether by the whole or
				half blood) of the individual and their
				spouses.
									.
					(2)Deduction
			 allowed whether or not taxpayer itemizes other deductionsSubsection (a) of section 62 of such Code
			 (defining adjusted gross income) is amended by inserting before the last
			 sentence the following new paragraph:
						
							(22)Travel expenses
				of veterans for health care at medical centers of the Department of Veterans
				AffairsThe deduction allowed
				by section
				224.
							.
					(3)Clerical
			 AmendmentsThe table of sections for part VII of subchapter B of
			 chapter 1 of such Code is amended by striking the item relating to section 224
			 and inserting the following:
						
							
								Sec. 224. Travel expenses of veterans for
				health care at medical centers of the Department of Veterans
				Affairs.
								Sec. 225. Cross
				reference.
							
							.
					(4)Effective
			 DateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2008.
					
